WISS, Judge
(concurring in the result):
This case does not flatter the military justice system. I acknowledge the unique organizational aspects of the U.S. Coast Guard’s criminal justice operation that flow from its comparative smallness. Even so, the staff judge advocate’s effort to be all things to all people, however well-intentioned, reflects an insensitivity to the likely appearance of conflict — a potential that should be scrupulously avoided in the military justice system.
I am persuaded to concur in the result reached by the majority here only because the military judge’s findings of fact at the DuBay1 hearing convince me: 1) that thes’e circumstances did not affect appellant’s defense counsel, even subconsciously, in representing their client; 2) that, indeed, if anything, defense counsel were driven to ensure that the institutional conflict not compromise their representation; 3) that appellant was adequately advised of the circumstances and his options, including requesting “an ‘out-of-district’ defense counsel,” yet he rejected such an option and knowingly chose to continue with the counsel he had — at least in part because he was aware of Lieutenant Hanes’ prior representation of another warrant officer and believed “she was the only counsel who would ‘fight against the system’ ” and “the only counsel he knew who would ‘have enough courage to go against her superiors’ ”;2 and 4) that, under these circum*185stances, the failure of defense counsel to bring this potential conflict to the attention of the military judge so that the matter could be discussed and resolved with appellant on the record, see United States v. Davis, 3 MJ 430, 433 (CMA 1977), was offset, belatedly, by the thorough inquiry of the military judge at the DuBay hearing.
This concurrence, however, should not be read in any way as condoning the organizational structure reflected by this case or the activities of the staff judge advocate in performing within that structure. In addressing the organizational plan for defender and assigned-counsel programs, Standard 5-1.3, 1 ABA Standards for Criminal Justice, Providing Defense Services at 5.13 (2d ed. 1986 Supp.) states: “The legal representation plan for a jurisdiction should be designed to guarantee the integrity of the relationship between lawyer and client. The plan and the lawyers serving under it should be free from [outside] influence____” The History of Standard 5-1.3 indicates that the various protections that it prescribes in order to assure independent, conflict-free defense counsel “should help alleviate suspicion on the part of defendants that appointed counsel ... are not fully committed to their clients.” Id. at 5.14. The subsequent Commentary adds:
[I]t is essential that both full-time defenders and assigned counsel be fully independent, free to act in behalf of their clients as dictated by their best professional judgment. A system that does not guarantee the integrity of the professional relation is fundamentally deficient in that it fails to provide counsel who have the same freedom of action as the lawyer whom the person with sufficient means can afford to retain. Where counsel is not fully independent to act in the client’s behalf, the deficiency is often perceived by the defendant, which encourages cynicism toward the justness of the legal system.
Id. at 5.15.
The actions here of the staff judge advocate were at odds with the goals of the Standard. For instance, he purported to act as mentor to defense counsel — in effect, advising on defense strategy — relating to the preparation of the defense request to the convening authority to dispose of the charges by a flag mast. Cf. United States v. Copening, 34 MJ 28, 29 n.* (“[W]e strongly recommend that military judges not conduct ‘Bridging the Gap’ discussions when there is any possibility of future action in a case.”). At the same time, however, he was acting in fact and in *186law as the legal adviser to the convening authority relating to the decision on that request, as well as relating to all other aspects of this case. Cf. United States v. Kitts, 23 MJ 105, 108 (CMA 1986) (“A staff judge advocate generally acts with the mantle of command authority. United States v. McClain, 22 MJ 124 (CMA 1986).”).
Indeed, the military judge at the DuBay hearing found as fact that the convening authority had “directed the defense counsel to route all ... requests or motions relating to this case through his SJA ... so that [he] could provide legal advice for him to consider before taking whatever action was required.” Even so, the staff judge advocate felt free to critique the defense request in a meeting with defense counsel and to offer a variety of opinions both on the strategy and on the quality of the supporting argument made by counsel — all “in an attempt to assist the defense in formulating a strategy that might persuade the convening authority to grant their request.” The staff judge advocate himself recognized the duality of his function in this regard, see Specific Finding of Fact 36, 37 MJ at 179, yet appears to have ignored the potential for conflict which it entailed.
Also, as the rating superior of both defense counsel (and trial counsel), he was present in the courtroom during several parts of the court-martial to observe counsel’s performance — again, while, at the same time, wearing the “mantle of command authority” and serving as the convening authority’s legal advisor. Cf. United States v. Kitts, supra. This personal-presence supervision surely does little to foster elimination of the appearance of conflict and command influence. Cf. United States v. Rosser, 6 MJ 267 (CMA 1979) (“continued monitoring of appellant’s court-martial proceedings” by appellant’s commander — who also commanded several witnesses for both the defense and the Government and who himself was a witness, as well as appellant’s accuser — was “patent meddling in the proceedings of this court-martial,” id. at 272, and points up “the concern of Congress and this Court in eliminating even the appearance of unlawful command influence at courts-martial,” id. at 271).
With these expressions of concern, however, I concur in affirming the decision below for the reasons that I set out earlier in this opinion. It is my fervent hope that this Court will not be made aware of any continuing structural or performance conflicts like those that occurred here — the next time a DuBay proceeding may not be able to sanitize the appearance of taint.

. United States v. DuBay, 17 USCMA 147, 37 CMR 411 (1967).


. See the following Findings of Fact (quoted verbatim below):
75. That LT Sealey never directly explained his perceived conflict of interest to the accused. He did explain to the accused that he was on the staff of the Convening Authority and the MLC Pacific Legal Officer. He correctly assumed that the accused was aware that CAPT Norris, the MLC Pacific Legal Officer, was also the SJA in this case. He did not specifically explain to the accused that CAPT Norris was in his OER rating chain. He did explain to the accused his rights to counsel, including the right to an "out-of-district" defense counsel, that then existed under the Military Justice Manual.
76. That some time before trial LT Hanes explained her OER rating chain to the accused. *185That during this explanation she informed the accused that she felt some discomfort because the SJA was in the rating chain. That LT Hanes also explained to the accused his right to request another counsel or to hire a civilian counsel. That the accused acknowledged his understanding of these explanations to LT Hanes. That, despite this situation, the accused chose to be represented by LT Hanes as Individual Military Counsel.
81. That sometime in February 1988 LT Hanes informed the accused that she was filing a discrimination complaint against some individuals who were involved in processing his case. She further informed him that there could be repercussions from this discrimination complaint that could affect her defense of him or that could result in adverse consequences to him. She advised him that he should consider being represented by another counsel.
82. That both defense counsels jointly and individually discussed with the accused the possibility of finding a more “independent” counsel for him. That the possibility of requesting another Individual Military Counsel was explored and rejected. That the possibility of hiring a civilian attorney was explored and rejected.
83. That, despite his knowledge of the potential impacts of LT Hanes actions on his defense and these explanations by both counsel, the accused chose to continue to be represented by LT Hanes as Individual Military Counsel.
84. That the accused believes that LT Hanes did a good job for him. That the accused continued to seek legal advice from LT Hanes long after final action on this case was taken by the convening authority and an appellate defense counsel had been assigned. That LT Hanes provided advice to the accused about which counsel to accept for this Dubay hearing.